Case 2:17-cv-13509-JMV-MF Document 73 Filed 03/02/21 Page 1 of 2 PageID: 457




Seokchan Kwak (251122017)
Kim, Cho & Lim, LLC
460 Bergen Blvd., Suite 305
Palisades Park, NJ 07650
Tel: 201-585-7400
seankwak@kcllawfirm.com
Attorneys for Plaintiff EBIN New York, Inc.

                          UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW JERSEY

                                                 Case No. 2:17-cv-13509 (JMV)(MF)
 EBIN NEW YORK, INC.,
                                                                  Civil Action
                       Plaintiff,
                                                      AMENDED SCHEDULING ORDER
         v.

 YOUNG CHUL LEE, KYUNG HO KANG,
 SM BEAUTY, LLC, S & L HAIR, INC.,
 JOHN DOES 1-10 (said names being
 fictitious), and JOHN ROE CORPS. 1-10
 (said names being fictitious),

                  Defendants


       WHEREAS this matter has been brought before the Court by the parties and an

agreement having been reached between the parties regarding the form and entry of this Order;

       WHEREAS the Court finds the parties have made a showing of truly extraordinary

  circumstances amid the COVID-19 pandemic sufficient to enter this amended scheduling order;

       IT IS on this 2 day of March 2021:

       ORDERED that the time contained in the Court’s June 15, 2018 Order (ECF Doc. 23),

as last amended pursuant to the Court’s Amended Scheduling Orders filed on December 7, 2020

(ECF Doc. 71) shall be amended at paragraphs 2, 8, 21, and 22 as follows:

       2. Fact discovery is to remain open through June 1, 2021. No discovery is to be issued or

engaged in beyond that date, except upon application and for good cause shown.
Case 2:17-cv-13509-JMV-MF Document 73 Filed 03/02/21 Page 2 of 2 PageID: 458




       8. Any unresolved discovery disputes (other than those that arise during depositions)

must be brought before the Court no later than May 15, 2021 and the Court will not entertain

applications concerning discovery matters, informally or otherwise, after this date.

       21. All affirmative expert reports shall be delivered by July 15, 2021, with depositions of

those experts to be taken and completed within thirty (30) days of the receipt of report. See Fed.

R. Civ. P. 25(b)(4)(A). Any such report is to be in the form and content as required by Fed. R.

Civ. P. 26(a)(2)(B).

       22. All responding expert reports shall be delivered by September 30, 2021, with

depositions of those experts to be taken and completed within thirty (30) days of receipt of

report. Any such report shall be in the form and content as described above.

       NO ADJOURNMENT OF THE DATES AND DEADLINES SET FORTH HEREIN

SHALL      BE    GRANTED        ABSENT       SHOWING       OF     TRULY        EXTRAORDINARY

CIRCUMSTANCES.




                                     ________________________________________________
                                             HON. MARK FALK, U.S.M.J.
